ITEMID: 001-4867
LANGUAGEISOCODE: ENG
RESPONDENT: ITA
BRANCH: ADMISSIBILITY
DATE: 1999
DOCNAME: SPORTSWEAR COMPANY S.p.A. v. ITALY
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Christos Rozakis
TEXT: The applicant is an Italian limited company, having its registered office in Ravarino (Modena).
It is represented before the Court by Mr Gino Veroni, a lawyer practising in Carpi (Modena).

The facts of the case, as submitted by the parties, may be summarised as follows.
On 7 April 1997, the applicant company, acting as a creditor of limited company C., requested the Rome District Court to declare the latter insolvent and wind it up.
On an unspecified date, the investigating judge scheduled the first hearing for 2 April 1998.
In a judgment of 23 April 1998, the Rome District Court declared the limited company C. insolvent.
According to Section 67 § 2 of Royal Decree No. 267 of 16 March 1942 (hereinafter referred to as the "legge fallimentare"), the receiver appointed by the District Court may, subject to proof that the other party was aware that the debtor was insolvent, obtain the revocation of every payment of a debt and of every alienation of assets carried out by the debtor in the year which precedes the formal declaration of insolvency, by means of the so-called "azione revocatoria fallimentare".
